Citation Nr: 0105896	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for major 
depression with psychotic features, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.  
  
In a March 1946 rating decision, service connection was 
established for dementia, praecox and a 100 percent 
disability evaluation was assigned from July 13, 1945.  An 
October 1947 rating decision assigned a 50 percent rating to 
the dementia praecox, catatonic type, in partial remission, 
from December 28, 1947.  In October 1948, a 100 percent 
evaluation was assigned from June 12, 1948.  In May 1950, the 
service-connected disability was characterized as 
schizophrenia, catatonic type, in partial remission, and a 50 
percent evaluation was assigned from July 18, 1950.  In May 
1955, the disability evaluation was reduced to 30 percent 
effective August 29, 1955.  In December 1957, the disability 
evaluation was reduced to zero percent from February 4, 1958.  
The disorder was characterized as schizophrenic reaction 
catatonic type, full remission.  In a June 1965 decision, the 
Board assigned a 10 percent evaluation effective from 
September 23, 1964.  The 10 percent disability evaluation was 
in effect for approximately 35 years.  

The veteran filed a claim for an increased rating in January 
1998.  This matter came before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (the RO) which denied entitlement to a 
disability evaluation in excess of 10 percent for 
schizophrenic reaction.  

Review of the record reveals that in April 2000, the RO re-
characterized the veteran's service-connected psychiatric 
disorder as major depression with psychotic features and 
assigned a 30 percent evaluation.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of 
entitlement to an increased rating for the service-connected 
major depression with psychotic features is still before the 
Board for appellate review.


FINDING OF FACT

The veteran's service-connected major depression with 
psychotic features is principally manifested by depressed 
mood, anxiety, fair to poor judgment, and intermittent mild 
psychotic symptoms; the veteran requires continuous 
medication for his depression.    


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for major depression with psychotic features have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 30 percent for major 
depression with psychotic features. 

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).

Specific schedular criteria

Major depression is rated by applying the criteria in 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).  The Board 
observes in passing that the regulations pertaining to mental 
disorders were revised effective November 7, 1996. See 61 
Fed. Reg. 52700 (Oct. 8, 1996).  Since the veteran's claim 
for an increased rating was filed in January 1998, only the 
current regulations may be applied.  Cf. Karnas v. Derwinski, 
1 Vet. App. 308 (1991).   


The provisions of Diagnostic Code 9434 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9434 
(2000).  

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.  
38 C.F.R. § 4.125 (2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130.  

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. § 5103A] 
[VCAA].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See, 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

Service medical records indicate that the veteran was 
admitted for psychiatric hospitalization in March 1945 
because he appeared "apathetic, detached and in poor 
contact".  He was hospitalized for several months and was 
eventually discharged from military service due to his 
psychiatric condition.

A January 1946 VA neuropsychiatric evaluation of the veteran 
resulted in a diagnosis of dementia praecox, catatonic type.  
He was considered by the examiner to be incompetent.  Medical 
reports covering the next few years are essentially 
consistent with this evaluation.

An April 1950 VA examination report resulted in a diagnosis 
of schizophrenia, catatonic type, in partial remission.  The 
veteran was considered by the examiner to be competent.  
Medical reports covering the next few years are essentially 
consistent with this evaluation.

The report of a special VA neuropsychiatric examination in 
November 1957 contained the conclusion of the examiner that 
the veteran's schizophrenic reaction, catatonic type, was in 
full remission.  Subsequent medical reports were essentially 
the same.

The veteran was hospitalized at a VA facility in March and 
April 1988 after complaining of significant problems with his 
"nerves".  It was noted that he had had significant 
psychiatric problem in and shortly after he left military 
service but that the condition had stabilized in the early 
1950's.  His recent difficulty was related to the onset of 
eye problems, with resulting loss of work, in 1984.  The 
veteran responded well to medications.  The discharge 
diagnosis was adjustment disorder of adult life, treated, 
improved. 

Hospital records for hospitalization from December 10, 1997 
to January 21, 1998 indicate that the veteran was admitted to 
the psychiatric ward due to confusion, talking to himself and 
not sleeping.  His admission diagnosis was psychosis, not 
otherwise specified with depression; rule out delirium, 
dementia and schizophrenia.  His GAF score on admission was 
21.  It was noted that the veteran recently had an eye 
operation and he had blindness in the right eye and impaired 
vision in the left eye.  Upon admission, the veteran's mood 
was depressed.  The veteran had positive delusions about 
never being able to see again.  He reported having some 
auditory and visual hallucinations.  The hospital summary 
indicates that the veteran's depressive symptoms stabilized 
on medications.  A psychological and neurological 
consultation was planned to rule out psychosis and organic 
etiology.  

On December 23, 1997, the veteran's depressive symptoms 
appeared stable on his current medications.  Mental status 
upon discharge revealed that the veteran's affect was 
appropriate.  He denied current auditory or visual 
hallucinations or delusions.  The veteran denied current 
suicidal or homicidal ideations.  His discharge diagnosis was 
major depressive disorder with mild psychotic features versus 
depression, not otherwise specified with mild psychotic 
features.  His GAF score upon discharge was 65.     

Hospital records for hospitalization from May 7, 1998 to May 
29, 1998 indicate that the veteran's admission diagnosis was 
major depressive disorder with psychotic features, rule out 
dementia and schizophrenia.  His GAF score on admission was 
20.  The hospital record indicates that the veteran had been 
released from the hospital one month prior to assess the 
ability of his family to care for him.  It was noted that the 
veteran had severe cognitive impairments and his family could 
not manage him.  Mental status examination revealed that the 
veteran had rambling, illogical speech.  He was not oriented 
to time or place.  He had decreased concentration, memory, 
and executory functions.  Judgment and insight were poor.  
The veteran's thoughts were illogical and not goal directed.  
His answers to questions to test judgment were completely 
inappropriate.  The veteran scored very low on neurocognitive 
testing.  

The hospital summary indicates that the veteran had delusions 
and paranoia of being hurt and he was going to die throughout 
his hospitalizations.  He also had auditory and visual 
hallucinations about a man who was going to hurt him.  The 
veteran was started on medication and demonstrated some 
improvement with his psychotic symptoms.  The veteran's 
depression was treated with Zoloft.  It was noted that the 
veteran had decreased ability to perform activities of daily 
living due to dementia.  Mental status examination on 
discharge revealed that there was no increased psychomotor 
activity, behavioral evidence of emotion, repetitious 
activity, or disturbance of attention.  His speech was 
adequate.  Mood was fearful.  Affect was appropriate.  Recent 
memory was intact.  Remote memory was questionable.  
Concentration was poor.  Thought was not coherent or goal-
directed.  There was no looseness of associations.  The 
veteran had auditory and visual hallucinations.  Delusions 
were present.  He did not have suicidal or homicidal 
ideation.  Judgment and insight were absent and poor.  The 
discharge diagnosis was dementia; history of schizophrenia, 
residual type; history of depression with psychosis; and 
history of delirium tremors.  His GAF score upon discharge 
was 30.  The hospital records indicate that the veteran was 
being placed in a nursing home.  

A December 1998 VA psychiatric examination report indicates 
that the examiner had reviewed the veteran's claims folder.  
It was noted that the veteran's occupational history 
consisted of working as a mohair grader and then joining the 
U.S. Army from 1944 to 1945.  He was discharged from the army 
secondary to an unspecified psychotic episode.  He was 
treated and then began working again as a mohair grader.  He 
also worked in a state hospital in the maintenance department 
for approximately 40 years and had to stop working in 1984 
secondary to his glaucoma.  The veteran had been married for 
43 years.  

The veteran reported having depression since the diagnosis of 
his glaucoma in 1984, with depressive symptoms worsening 
recently when he was informed that his left eye also had 
glaucoma.  He stated that he had remissions from the 
psychotic episode which he suffered in 1944.  The veteran 
reported having depression secondary to his visual 
impairment, crying easily, and decreased energy.  He had 
normal sleep and appetite.  He denied any visual 
hallucinations or auditory hallucinations.  He denied having 
suicidal or homicidal ideations.    

Mental status examination revealed that the veteran's speech 
had a normal rate and volume.  His mood appeared depressed.  
His affect appeared mildly increased in range and intensity 
due to anxiety.  His sensorium was not clear.  He was 
oriented to person, place, but not time; he did not know the 
date.  His concentration was poor.  His immediate memory was 
intact.  The veteran's recent and remote memory was poor.  
His intelligence appeared to be average as demonstrated by 
his vocabulary and his fund of knowledge.  His judgment and 
insight were fair.  He had difficulty answering questions.  

The examiner indicated that the veteran appeared to have some 
impairment of his thought process and communication by not 
being able to answer direct questions.  He needed assistance 
in maintaining his activities of daily living.  The veteran 
was not able to drive a motor vehicle secondary to his visual 
impairment and he needed assistance in walking.  The veteran 
did not have any obsessive or ritualistic behavior which 
interfered with routine activities.  He did not have any 
panic attacks or sleep impairment.  The examiner indicated 
that diagnostic tests were not deemed necessary at that time.  
The examiner noted that the veteran reported that his spouse 
managed his benefit payments in his own best interest.  

The Axis I diagnosis was depressive disorder secondary to 
glaucoma; dementia, not otherwise specified; alcohol 
dependence in remission since 1986; major depressive disorder 
by history; and schizophrenic reaction in 1944 by history.  
The examiner indicated that his difficulties were not due to 
his schizophrenic reaction in 1944, but directly related to 
his glaucoma and to his depressive disorder secondary to his 
medical condition.  The veteran reported that after 1945, his 
difficulties at work were due to his alcohol abuse and not to 
his psychotic episode that he suffered in 1945.  He 
repeatedly stated that his difficulties at the present time 
were due to his general medical condition.  The examiner 
indicated that the veteran's GAF score was 50, which 
reflected severe impairment being due to his inability to 
take care of himself, walk by himself, take care of his 
activities of daily living, and be employed secondary to his 
visual impairment.

Hospital records dated from May 1999 to June 1999 reflect a 
diagnosis of schizophrenia.  There was no mental status 
examination.  The veteran was hospitalized for over-
medication. 

In a September 1999 medical opinion, Dr. S.S. stated that the 
veteran had been under his care since July 1995.  He stated 
that the veteran's hospital admissions have been for both 
medical and psychiatric reasons.  Dr. S.S. noted that the 
veteran's GAF score was 20 which correlated with the veteran 
not being able to care for himself.  He indicated that the 
veteran was dependent on his wife both physically and 
financially.  

An April 2000 VA psychiatric examination report indicates 
that the examiner reviewed the veteran's medical records.  
The VA examiner noted that the veteran had chronic, severe 
psychiatric symptoms since 1997.  He was currently in partial 
remission and has been for approximately four months.  
Otherwise, he was apparently in remission for many years 
prior to 1997.   

The veteran's recent psychiatric symptoms included crying, 
sadness, anedonia, decreased sleep, decreased concentration 
and confusion.  The veteran wife's stated that since a mental 
health worker placed her husband on the Paxil, he was a 
little bit better.  She stated that he was not crying at all 
and he had a little bit of interest in TV and radio.  He 
slept well.  The veteran was physically unable to turn 
himself in the bed, had difficulty walking, must have his 
hand held wherever he walked, and was unable to get up from a 
chair.  He also had difficulty swallowing.  He was currently 
without auditory or visual hallucinations.  

Mental status examination revealed that the veteran was 
neatly dressed and groomed.  Psychomotor examination showed 
him to have a shuffling gait, stoop posture, and akinesia.  
His speech had decreased volume, increased latency and 
decreased rate.  His thought processes were clear, logical 
and goal directed.  His thought content was negative for 
auditory or visual hallucinations and suicidal or homicidal 
ideation.  His mood was euthymic; his affect was blunted.  
Cognitive examination revealed that the veteran was alert and 
oriented to the place and time.  His insight and judgment 
were poor.  The veteran did not have any inappropriate 
behavior.  He did not currently have any suicidal or 
homicidal thoughts, ideations or plans or intent.  It was 
noted that the veteran was able to maintain minimal personal 
hygiene activities of daily living; however, he needed 
assistance both mentally and physically from his wife.  He 
did not have any obsessive or ritualistic behavior which 
interfered with routine activities.  He did not have panic 
attacks or impaired impulse control.  

The examiner noted that psychological testing was not 
necessary.  The examiner indicated that the veteran was not 
capable of managing his own benefit payments in his own best 
interest due to his cognitive dysfunction and his physical 
inability to manage affairs.  The examiner indicated that he 
was asked to differentiate the symptoms of the schizophrenia 
and the symptoms due to the diagnosis of dementia secondary 
to alcohol abuse.  The examiner indicated that neither of 
those diagnoses was a primary diagnosis.  The examiner 
determined that the previous diagnosis of schizophrenia was 
an erroneous diagnosis and the veteran had major depression 
with psychotic features, recurrent in partial remission.  The 
examiner stated that alcohol dependence was also a diagnosis 
and the veteran had some remitting dementia secondary to 
that.  The examiner believed that the veteran's primary cause 
of dementia was Parkinson's disease.  The examiner indicated 
that currently, the symptoms of dementia predominated in the 
veteran's difficulty with memory and cognition.  He noted 
that Parkinson's' symptoms also predominated in his physical 
difficulties with gait disturbance, etc.  The examiner stated 
that recently, though the veteran's psychiatric symptoms from 
depression were predominant and are only in partial remission 
and likely to return at anytime, it was his opinion that it 
was very unlikely that he will ever be cured from his major 
depression and when he does exhibit his symptoms they make 
his thinking even more confused.  

The Axis I diagnosis was major depression, severe, with 
psychotic features, in partial remission, recurrent; alcohol 
dependence in full sustained remission; dementia secondary to 
alcohol dependence; and dementia secondary to Parkinson's 
disease.  The veteran's current GAF score was 25 based on his 
dementia symptoms.  The examiner indicated that without any 
symptoms of dementia, the veteran's GAF score would be 
approximately 65.

Analysis

Initial matter

Initially, with respect to VA's statutory duty to assist the 
veteran in the development of his claim, the Board concludes 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  The veteran and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim.  The Board 
notes that the veteran was afforded VA examinations in 
December 1998 and April 2000.  Pertinent outpatient treatment 
records and hospital records have been obtained.  The Board 
is aware of no additional evidence which may be pertinent to 
an informed decision as to this issue, and the veteran and 
his representative have not pointed to any such evidence.    

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim and 
the RO met its duty to assist the veteran.  VCAA, [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist. 

Discussion

(i.) Selection of Diagnostic Code

The RO has assigned a 30 percent evaluation to the veteran's 
service-connected major depression with psychotic features 
under the provisions of Diagnostic Code 9434 [major 
depressive disorder].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected major 
depression with psychotic features is most consistent with 
the application of 38 C.F.R. § 4.130, Diagnostic Code 
9434[major depressive disorder].  The veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 9434. That diagnostic code is the most 
appropriate  

In applying the law the existing facts, the Board finds that 
the preponderance of the evidence does not establish that a 
disability evaluation in excess of 30 percent is warranted 
for the service-connected major depression with psychotic 
features under Diagnostic Code 9434.  

Initially, the Board points out that the RO changed the 
diagnosis of the veteran's service-connected psychiatric 
disorder in April 2000.  The RO changed the diagnosis from 
schizophrenic reaction to major depression with psychotic 
features.  The change of diagnosis was based upon the 
findings of the April 2000 VA examination.  The provisions of 
38 C.F.R. § 4.125 provide that if the diagnosis of a mental 
disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  38 C.F.R. 
§ 4.125.  

In this case, the evidence shows that the change of diagnosis 
was a correction of an error in the prior diagnosis.  The 
April 2000 VA examination report indicates that the VA 
examiner determined that the veteran's previous diagnosis of 
schizophrenia was an erroneous diagnosis and the veteran had 
major depression with psychotic features.  

The Board finds that the VA examiner, as a psychiatrist, has 
special knowledge in the field of psychiatry and is competent 
to render a medical opinion as to the diagnosis of the 
veteran's psychiatric disorder.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board finds that VA examiner has 
the medical competence to render a medical opinion as to the 
diagnosis of a veteran's current psychiatric disorder.  The 
Board also finds this medical opinion to have great 
evidentiary weight because the VA examiner reviewed the 
veteran's medical records and examined the veteran.  

Also, there is medical evidence of record which supports the 
diagnosis of major depression with psychotic features instead 
of schizophrenic reaction.  For instance, VA hospitalization 
records dated from December 1997 to January 1998 indicate 
that the veteran's admission diagnosis was psychosis not 
otherwise specified with depression.  After evaluation and 
treatment, the veteran's discharge diagnosis was major 
depressive disorder with mild psychotic features versus 
depression not otherwise specified with mild psychotic 
features.  In general, the medical evidence, which has been 
reported in detail above, indicates that the veteran's 
psychiatric symptomatology [setting aside cognitive deficits 
associated with dementia] primarily consist of depression, 
with occasional psychotic symptoms.  This fits the recent 
diagnosis of  major depression with psychotic features.

The Board observes that in any event the schedular criteria 
are identical for mental disorders.  See 38 C.F.R. § 4.130 
(2000).

(ii.)  Application of schedular criteria  

In evaluating the veteran's service-connected depression with 
psychotic features, the Board is confronted with the problem 
of a co-existing disability, dementia, which is not service 
connected.  For the reasons expressed immediately below, the 
Board believes that due to the quality of the evidence in 
this case it is feasible to separate the service-connected 
and non service connected pathology and rate only the 
service-connected disability.

The evidence of record shows that the veteran has impairment 
due to dementia secondary to alcohol abuse and dementia 
secondary to Parkinson's disease.  The examiner who performed 
the April 2000 VA examination indicated that the dementia due 
to Parkinson's disease predominated the veteran's difficulty 
with memory and cognition.  The medical evidence of record 
shows that the VA examiner assigned a GAF score of 25 to the 
symptoms of dementia which is indicative of serious 
impairment and an inability to function in almost all areas.  
See Carpenter, supra.  VA hospital records dated in May 1998 
indicate that the veteran's discharge diagnosis was dementia; 
his GAF score was 30.  It was noted that the veteran had 
decreased ability to perform activities of daily living due 
to the dementia.   

Service connection is not in effect for the veteran's 
dementia.  An April 2000 rating decision denied entitlement 
to service connection for dementia, and that determination 
has not been appealed by the veteran as of this date.  The 
impairment caused by the dementia can not be considered when 
evaluating and rating the severity of the service-connected 
major depression.

The medical evidence of record establishes that the veteran 
has mild to moderate impairment due to his service-connected 
major depression.  The Board bases its conclusion upon the 
April 2000 VA examination report and VA hospitalization 
records.  The April 2000 VA examination report indicates that 
after examination of the veteran, the examiner concluded that 
the veteran's GAF score for impairment due to his major 
depression was 65, which is indicative of some mild symptoms 
or some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships [see Carpenter, 
supra].  Hospital records dated from December 1997 to January 
1998 reflect a discharge diagnosis of major depression with 
mild psychotic features versus depression, not otherwise 
specified.  The veteran's GAF score upon discharge was 65.  

The December 1998 VA examination report indicates that the VA 
examiner assigned a GAF score of 50 and noted that the 
veteran had severe impairment due to his inability to take 
care of himself, take care of his activities of daily living, 
or be employed.  The examiner attributed the severe 
impairment to both the veteran's depressive disorder and 
visual impairment.  The veteran's dementia, which was clearly 
present at the time, was not mentioned.  The Board notes that 
in the April 2000 VA examination, the VA examiner assigned a 
GAF score of 65 for major depression, which clearly indicated 
the degree of impairment due to the major depressive 
disorder, standing alone.  The less accurate GAF score of 50, 
which represents the effect of other, non service-connected 
disabilities, is assigned less weight of probative value.    

According to the medical evidence of record, the veteran's 
major depression is principally manifested by depressed mood, 
sadness, decreased sleep, and anedonia.  The evidence of 
record shows that the veteran's depressive symptoms 
stabilized on medication.  The medical evidence of record 
also shows that the veteran has intermittent mild psychotic 
symptoms.  Those symptoms also improved with medication.  

There is no evidence which shows that the veteran's service-
connected major depression with psychotic features 
significantly interferes with the veteran's ability to work.  
The VA examiner who performed the April 2000 VA examination 
determined that the veteran's GAF score for major depression 
was 65, which is indicative of mild symptoms and some 
difficulty in occupational and social functioning, but 
generally functioning pretty well.   

The evidence of record shows that the veteran is able to 
maintain effective relationships.  The evidence of record 
shows that the veteran has been married for 43 years.  As 
noted above, the VA examiner assigned a GAF score of 65 to 
the major depression, which is indicative of mild symptoms 
and some difficulty in social functioning with some 
meaningful interpersonal relationships.   

The Board finds that the veteran's symptomatology due to the 
service-connected major depression, alone, more closely 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety and decreased 
energy.  Thus, the Board finds that a 30 percent disability 
evaluation under Diagnostic Code 9434 is warranted.  

The Board finds that the evidence of record does not 
demonstrate that the veteran's service-connected major 
depression approximates that which would lead to the 
assignment of a 50 percent disability rating [i.e. it causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships].  

There is no evidence of flattened affect.  The December 1998 
VA examination report indicates that the veteran's affect was 
increased in range and intensity. Upon examination in April 
2000, the veteran's affect was described as blunted.  There 
was no evidence of circumstantial, circumlocutory or 
stereotyped speech upon the VA examinations.  The VA 
examination reports described the veteran's judgment as fair 
or poor; there was no indication that the veteran's judgment 
was impaired.  The VA examination reports do not reflect 
findings impaired abstract thinking.  The examination reports 
indicate that the veteran denied having panic attacks.  

The medical evidence of record establishes that the veteran 
has impaired memory and difficulty understanding complex 
commands.  However, the medical evidence shows that this 
impairment is due to the veteran's dementia, not due to the 
major depression.  The VA examiner who performed the April 
2000 VA examination indicated that the dementia predominated 
in the veteran's difficulty with memory and cognition.  The 
veteran's GAF score for symptoms of dementia was 25, which is 
indicative of serious impairment or an inability to function 
in almost all areas.  The May 1998 VA hospital record 
indicates that the veteran was treated for dementia.  His GAF 
score ranged from 20 to 30.  The hospital record indicates 
that the veteran had severe cognitive impairments; decreased 
concentration, memory, and executory functions; and deceased 
ability to perform activities of daily living due to the 
dementia.   

There is no evidence that establishes that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted above, the veteran was able 
to work for over 40 years despite the service-connected major 
depression.  He stopped working in 1984 due to visual 
impairment, not due to major depression.  The veteran has 
also been married for 43 years.  The VA examiner determined 
that the veteran's social and occupational impairment due to 
the major depression was mild.  

Thus, the preponderance of the evidence is against the 
assignment of a 50 percent evaluation under Diagnostic Code 
9434.

The Board has also reviewed the schedular criteria which 
would allow the assignment of a 70 percent disability rating.

The Board finds that the evidence of record does not 
demonstrate that the veteran's service-connected major 
depression, alone, causes occupational and social impairment 
with deficiencies in areas such as work, family relations, 
judgment and mood, or an inability to establish or maintain 
effective relationships.  As discussed in detail above the 
veteran is able to maintain an effective relationship with 
his wife; he has been married for 43 years. 

There is no evidence that the veteran has suicidal ideation.  
The VA examination reports and hospitalization records 
indicate that the veteran denied having homicidal or suicidal 
ideation.  There is no medical evidence of obsessional 
rituals which interfered with routine activities.  The VA 
examiner specifically noted that the veteran did not have any 
obsessive or ritualistic behaviors.  There is no evidence of 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
medical evidence of record shows that the veteran had 
depressed mood.  However, medication stabilized the veteran's 
symptoms.  The evidence further shows that the veteran is 
able to function despite his depressed mood and that the 
depression causes only mild impairment, as evidenced by the 
GAF score of 65.  The veteran was able to work for over 40 
years despite the service-connected major depression.  There 
is no evidence of impaired impulse control or spatial 
disorientation.  

There was some evidence that the veteran had speech 
intermittently illogical, obscure, or irrelevant.  For 
instance, the May 1998 hospital records indicate that the 
veteran had rambling, illogical speech.  However, the 
hospital records indicate that the veteran was being treated 
for non service-connected dementia. There is no evidence that 
the illogical speech was due to the service-connected major 
depression.  Also, upon VA examination in 1998, speech was 
normal.  Upon VA examination in April 2000, speech had 
decreased rate and volume and increased latency, but there 
was no indication that the speech was illogical, obscure, or 
irrelevant.

There is no evidence that the veteran neglected his personal 
appearance and hygiene.  Upon examination in April 2000, the 
veteran was neatly dressed and groomed.  The Board notes that 
the veteran needs assistance with his activities of daily 
living due to his dementia and the veteran currently lived in 
a nursing home.  There is no medical evidence that the 
veteran needed assistance with his activities off daily 
living due to the major depression.  Thus, the preponderance 
of the evidence is against the assignment of a 70 percent 
evaluation under Diagnostic Code 9434.  

The Board has finally considered whether a 100 percent 
evaluation is warranted for the major depression under 
Diagnostic Code 9434.  The evidence of record does not 
demonstrate that the veteran's major depression is manifested 
by total occupational and social impairment.  The April 2000 
VA examiner indicated that the veteran's symptoms which were 
due to his major depression were mild and the symptoms due to 
the dementia from the Parkinson's disease were serious.  
There is no medical evidence of record which establishes that 
the veteran's major depression, when considered alone, causes 
total occupational impairment. 

There is, further, no evidence that the veteran's major 
depression caused total social impairment.  As discussed 
above, the veteran had been married for 43 years.  He has a 
meaningful relationship with his wife.    

There is no medical evidence of gross impairment in thought 
processes, grossly inappropriate behavior, persistent danger 
of hurting self or others, disorientation to place, or memory 
loss for names of close relatives, own occupation or own name 
due to the major depression.  The April 2000 VA examination 
report indicates that the veteran's thought processes were 
clear, logical and goal directed.  The VA examiner 
specifically noted that the veteran did not have 
inappropriate behavior or impaired impulse control.  

The hospitalization reports indicate that at times, the 
veteran reported having hallucinations and delusions.  It is 
not clear from the record whether these symptoms are due to 
the major depression or due to another disorder such as the 
dementia.  The Board notes that significantly, the veteran 
did not report having delusions or hallucinations upon VA 
examinations in December 1998 and April 2000.  The Board also 
points out that the criteria for a 100 percent evaluation 
Under Diagnostic Code 9434 requires persistent delusions and 
hallucinations and this is not shown.  

The evidence of record shows that the veteran is unable to 
perform activities of daily living.  However, the medical 
evidence shows that this impairment is due to the dementia, 
not the major depression.  

The medical evidence of record also establishes that the 
veteran has impaired memory and difficulty understanding 
complex commands.  However, as discussed in detail above, the 
medical evidence shows that this impairment is due to the 
dementia, not due to the major depression.  The VA examiner 
who performed the April 2000 VA examination indicated that 
the dementia predominated in the veteran's difficulty with 
memory and cognition.  The veteran's GAF score for symptoms 
of dementia was 25 which is indicative of serious impairment 
or an inability to function in almost all areas.  The May 
1998 VA hospital record indicates that the veteran was 
treated for dementia.  His GAF score ranged from 20 to 30.  
The hospital record indicates that the veteran had severe 
cognitive impairments; decreased concentration, memory, and 
executory functions; and deceased ability to perform 
activities of daily living due to the dementia.   

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the major depression under Diagnostic Code 
9434.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 30 
percent for the veteran's major depression under the 
Diagnostic Code 9434. 


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for major depression with psychotic features is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

